DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 1-8 are directed to a multi-operator direct payment system. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing a transaction which is an abstract idea. Specifically, the claims recite “accessing…; placing… orders…; performing financial management…of selling with the operators”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for accessing business, placing order and performing financial settlement which is a process that deals with commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment system, platform, memory and processor merely use a computer as a tool to perform an abstract idea. Specifically, payment system, platform, memory and processor perform the steps of accessing business, placing order and performing financial settlement. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of payment system, platform, memory and processor, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract of performing a transaction . As discussed above, taking the claim elements separately, payment system, platform, memory and processor performs the steps of accessing business, placing order and performing financial settlement. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of issuing and storing information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of performing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim 1 recites “accessing by operators, placing by users”. Under the broadest reasonable interpretation, this limitation is broad enough to include humans as components of the claimed method. MPEP §2105 states that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter (MPEP §2105). Claims 2-8 are also rejected as each depends from claim 1 and also discloses functions performed by operator and user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 directed to a multi-operator direct payment system comprising a memory storing processor-executable instructions and processor execute the stored processor-executable instructions to perform operation of… Claim also recites “accessing by operators, the public platform; placing by users, orders on different charging piles….” The claim is unclear the operator and user are part of the system claimed or separate. Therefore, the scope of the claim is unclear because the operators and users are not the part of the claimed system and considered as outside the scope of the invention. Claims 2-8 also have the same issue where operator is performing the functions while operator is not the part of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 1 recites the limitation "the public platform" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “after relevant data is reviewed and approved by the staff of the public management platform, establishing a management unit belonging to the operator ….”, “wherein the management unit is unique and only one management unit can be established for one operator”, The scope of the claim is unclear because staff and management unit is not part of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 2 recite “adding the operator into the public platform”, the broadest reasonable interpretation of the operator is a human. It is unclear to one of the ordinary skills in the art the manner adding operator (i.e. Human) into the public platform. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 3 recites “wherein the station sites should be named according to the following principles…” the scope of the claim is unclear because station sites are not part of the claimed system. Therefore, the station sites are outside the scope of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 4 recites “wherein the operation 2 comprises: identifying by the system” claim 1 from which claim 4 depends from recites operation 2 performed by a user, however, claim 4 recite operation 2 comprises identifying by the system. It is unclear to one of the ordinary skills in the art that the operation 2 performed by the user OR system claimed. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 4 recites “user initiate charging after placing….; operator accesses the system….; operator connects the charging station….; “if the operator…”, “the user must pay the prepayment….”, “if the user performs…” and performing by the user….” the scope of the claim is unclear because operator and user are not part of the claimed system. Therefore, the functions performed by the operator and user are outside the scope of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 5 recites “the operator can use a financial….; the operator can view and process…”, when prepaid amount recharged by the user…”, “the operator can use the refunding function….” the scope of the claim is unclear because operator and user are not part of the claimed system. Therefore, the functions performed by the operator and user are outside the scope of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 6 recites “the money spent by the user on the platform….”, “the WeChat payment cannot implement direct transfer…”, “the user pays the prepayment fee….”, “when the user pays…”, and “when the user does not start…”, “the user can initiate a refund….”, “when the user places an order…”, “the user prepays a fixed fee…” the scope of the claim is unclear because user and WeChat are not part of the claimed system. Therefore, the functions performed by the user and WeChat are outside the scope of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
 Claim 7 recites “Alipay is supported by an advance risk control system…and its Payment Security Center guarantees user account…”, the scope of the claim is unclear because Alipay and UnionPay are not part of the claimed system. Therefore, the functions performed by the Alipay and UnionPay are outside the scope of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Claim 8 recites “a quick mode of UnionPay online payment supports…”; “risk management monitoring system can perform…”, “an acquirer need to correctly submit merchant information…”, the scope of the claim is unclear because UnionPay, acquirer and management monitoring system are not part of the claimed system. Therefore, the functions performed by the UnionPay, acquirer and management monitoring system are outside the scope of the claimed system. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process” Dependent claims are also have same issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685